DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on August 10th, 2022, amended claims 1 and 9 are entered. 
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “sensing module” in Claim 7
“switching module” in Claims 7-8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a user” in line 18. Claim 4 later recites “a user” in line 2. It is unclear whether these are referring to the same “user” or two separate “users”.
Claim 1 recites “a user” in line 18. Claim 11 later recites “a user” in line 2. It is unclear whether these are referring to the same “user” or two separate “users”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Publication No. 2017/0056663; previously cited) in view of Lee et al (U.S. Publication No. 2013/0253611).	
Regarding Claim 1, Kaemmerer discloses a neuromonitoring system (therapy system 10) comprising: 
at least one multi-channel recording device (implantable medical device (IMD) 16; [0032]) comprising a programmable switch matrix (IMD 16 includes…switch module 68; [0062]; Switch module 68 may be a switch array, switch matrix; [0066]) and a plurality of input channels (leads 20A, 20B; [0032]); 
a plurality of electrodes (electrodes 24, 26) connected to the at least one multi-channel recording device (implantable medical device (IMD) 16) via the plurality of input channels (therapy system 10 includes medical device programmer 14, implantable medical device (IMD) 16, lead extension 18, and one or more leads 20A and 20B (collectively “leads 20”) with respective sets of electrodes 24, 26; [0032]); 
at least one stimulator module (stimulation generator 64) connected to the at least one multi-channel recording device (IMD 16 includes a stimulation generator configured to generate and deliver electrical stimulation therapy to one or more regions of brain 28 of patient 12 via one or more electrodes 24, 26 of leads 20A and 20B, respectively; [0032]); 
at least one computing device (programmer 14) in communication with the at least one multi-channel recording device (External medical device programmer 14 is configured to wirelessly communicate with IMD 16 as needed to provide or retrieve therapy information; [0048]); and 
at least one display unit in data communication with the at least one computing device (programmer 14 may include a small display screen (e.g., a liquid crystal display (LCD) or a light emitting diode (LED) display) that presents information to the user; [0049]); 
wherein, in response to commands from the at least one computing device, the programmable switch matrix is configured to enable any electrode or combination of electrodes of the plurality of electrodes corresponding to any single input channel or combination of input channels to function as a common reference electrode (a device (e.g., IMD 16, programmer 14, and/or another computing device) may be configured to automatically select a combination of electrodes of a plurality of combinations of electrodes to deliver electrical stimulation to a patient…sensing module 66 may selectively sense bioelectrical brain signals with different combinations of electrodes 24 and/or electrodes 26 (and/or a reference other than an electrode of electrodes 24 and/or electrodes 26; [0059-0069]).  
Kaemmerer fails to disclose wherein, in response to commands from the at least one computing device, the programmable switch matrix is configured to enable any electrode or combination of electrodes of the plurality of electrodes to be configured as an anode or a cathode without requiring a user to manually move a location of said electrode or combination of electrodes of the plurality of electrodes on a patient.
In a similar technical field, Lee discloses a neural stimulation system (Abstract) wherein, in response to commands from the at least one computing device (clinician’s programmer (CP) 18), the programmable switch matrix is configured to enable any electrode or combination of electrodes of the plurality of electrodes to be configured as an anode or a cathode (The configuration of electrodes used to deliver electrical pulses to the targeted tissue constitutes an electrode configuration, with the electrodes capable of being selectively programmed to act as anodes (positive), cathodes (negative), or left off (zero); [0005]) without requiring a user to manually move a location of said electrode or combination of electrodes of the plurality of electrodes on a patient (In the manual programming mode, each of the electrodes 130 of the graphical leads 124 and 126, as well as the graphical case 132, may be individually selected, allowing the clinician to set the polarity (cathode or anode) and the magnitude of the current (percentage) allocated to that electrode 134 using graphical controls located in the amplitude/ polarity area 138. In particular, a graphical polarity control 140 located in the area 138 includes a "+" icon, a "-icon, and an 'OFF' icon, which can be respectively actuated to toggle the selected electrode 134 between a positive polarization (anode), a negative polarization (cathode), and an off-state; [0084]; Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated Lee’s teachings of enabling the configuration of any electrode or combination of electrodes as an anode or cathode into those of Kaemmerer in order to allow the clinician to control the characteristics of the electrical stimulation generated by the neurostimulator to allow the optimum stimulation parameters to be determined based on patient feedback and individualized for several different scenarios (Lee [0009]).

Regarding Claim 2, Kaemmerer discloses at least one database in data communication with the at least one computing device (memory 62 may store therapy programs 74, operating instructions 76, and electrode selection module 78, e.g., in separate memories within memory 62 or separate areas within memory 62; [0063]; Figure 2).  

Regarding Claim 7, Kaemmerer discloses wherein the at least one computing device further comprises a sensing module (sensing module 66), and a switching module (switch module 68).  

Regarding Claim 8, Kaemmerer discloses wherein the switching module is adapted to configure the programmable switch matrix such that the system functions in at least one of a sensing mode (Processor 60 may control switch module 68 to electrically connect sensing module 66 to selected electrodes 24 and/or electrodes 26; [0069]) or in a stimulation mode (processor 60 may control switch module 68 to apply the stimulation signals generated by stimulation generator 64; [0067]).  

Regarding Claim 9, Kaemmerer discloses wherein, when in the stimulation mode, the neuromonitoring system is configured to provide multi-contact cortical stimulation by stimulating more than two electrodes of the plurality of electrodes simultaneously ([0067]).  
Regarding Claim 10, Kaemmerer discloses a power module in communication with the at least one multi-channel recording device and the at least one computing device (power source 72; [0072]; power source 88; [0075, 0080]).  

Regarding Claim 11, Kaemmerer discloses wherein the at least one display unit is configured to provide a user a graphical user interface (user interface 86; [0074]) comprising a plurality of inputs (user interface 86 may include an input mechanism to receive input from the user. The input mechanisms may include, for example, any one or more of buttons, a keypad (e.g., an alphanumeric keypad), a peripheral pointing device, a touch screen, or another input mechanism that allows the user to navigate through user interfaces presented by processor 80 of programmer 14 and provide input; [0074]), wherein each of the plurality of inputs is adapted to receive a user input that selects a function of each electrode of the plurality of electrodes (a clinician who may input the selected combination of contacts to programmer 14, which may configure IMD 16 to deliver electrical stimulation to the particular patient via the selected combination of electrodes; [0087]).  

Regarding Claim 29, Kaemmerer discloses wherein the at least one multi-channel recording device is configured to measure inputs to at least some of the plurality of electrodes in relation to the common reference electrode ([0069]).  

Claims 3, 4, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer and Lee, as applied to claim 1 above, and further in view of Lappalainen et al (U.S. Publication No. 2015/0238106; previously cited).
Regarding Claim 3, Kaemmerer and Lee fail to disclose wherein the at least one computing device is configured to command the programmable switch to enable any electrode or combination of electrodes of the plurality of electrodes to function as a common ground electrode.
In a similar technical field, Lappalainen discloses an arrangement for carrying out electrode measurements for recording the electrical activity of the brain (Abstract),  wherein the at least one computing device is configured to command the programmable switch to enable any electrode or combination of electrodes of the plurality of electrodes to function as a common ground electrode ([0025]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the ground electrode teachings of Lappalainen into those of Kaemmerer and Lee in order to prevent the effect of external electrical interferences (Lappalainen [0024]).

Regarding Claim 4, Kaemmerer and Lee fail to disclose wherein the at least one computing device is configured to automatically command, without manual intervention by a user, the programmable switch to enable any electrode or combination of electrodes of the plurality of electrodes to function as a common ground electrode when a previously designated common ground electrode is damaged or disconnected.
Lappalainen discloses wherein the at least one computing device is configured to automatically command, without manual intervention by a user, the programmable switch to enable any electrode or combination of electrodes of the plurality of electrodes to function as a common ground electrode when a previously designated common ground electrode is damaged or disconnected (Example 20 Alternative Ground and Reference Electrodes; [0055]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the alternative ground and reference electrode teachings of Lappalainen into those of Kaemmerer and Lee in order to ensure the functioning of the EEG recording even in difficult conditions wherein the electrodes may be broken (Lappalainen [0055]).

Regarding Claim 30, Kaemmerer discloses wherein the at least one multi-channel recording device is configured to measure inputs to at least some of the plurality of electrodes in relation to the common reference electrode ([0069]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer and Lee, as applied to claim 1 above, and further in view of Hua (U.S. Publication No. 2012/0046531; previously cited).
Regarding Claim 5, Kaemmerer discloses one multi-channel recording device (implantable medical device (IMD) 16; [0032]), but fails to disclose two or more multi-channel recording devices.
In a similar technical field, Hua discloses two or more (Claims 17, 27, 33) multi-channel recording devices (the devices described herein are used to enable communication between two or more entities…the communication can be one-way, two-way, or a multi-channel exchange amongst several different entities; [0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the multiple device teachings of Hua into those of Kaemmerer and Lee in order to enable communication between different entities under a centralized hub (Hua [0071]).

Regarding Claim 6, Kaemmerer discloses wherein the programmable switch matrix is configured, in response to commands from the at least one computing device, to enable any electrode or combination of electrodes of the plurality of electrodes to function as a global common reference for a multi-channel recording device (a device (e.g., IMD 16, programmer 14, and/or another computing device) may be configured to automatically select a combination of electrodes of a plurality of combinations of electrodes to deliver electrical stimulation to a patient…sensing module 66 may selectively sense bioelectrical brain signals with different combinations of electrodes 24 and/or electrodes 26 (and/or a reference other than an electrode of electrodes 24 and/or electrodes 26; [0059-0069]).  
Kaemmerer and Lee fail to disclose each of the two or more multi-channel recording devices.
Hua discloses two or more (Claims 17, 27, 33) multi-channel recording devices (the devices described herein are used to enable communication between two or more entities…the communication can be one-way, two-way, or a multi-channel exchange amongst several different entities; [0071]; Examiner’s Note: If the multiple device communication taught by Hua were to be incorporated into the invention of Kaemmerer, the reference electrode enabled by Kaemmerer would be shared with the each of the two or more multi-channel recording devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the multiple device teachings of Hua into those of Kaemmerer and Lee in order to enable communication between different entities under a centralized hub (Hua [0071]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer and Lee, as applied to claim 1 above, and further in view of Ramos de Miguel, Sr. et al (U.S. Publication No. 2018/0140829; previously cited).
Regarding Claim 12, Kaemmerer and Lee fail to disclose wherein the switch matrix is configured to measure ground impedance without switching a reference electrode into the ground circuit.
In a similar technical field, Ramos de Miguel, Sr. discloses an advanced electrode array (Abstract), wherein the switch matrix is configured to measure ground impedance without switching a reference electrode into the ground circuit ([0243]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the ground impedance teachings of Ramos de Miguel, Sr. into those of Kaemmerer and Lee in order to gauge impedance values and identify possible open circuits (Ramos de Miguel, Sr. [0243]).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer and Lee, as applied to claim 1 above, and further in view of Kaplan et al (U.S. Publication No. 2009/0043221; previously cited).
Regarding Claim 26, Kaemmerer and Lee fail to disclose wherein the programmable switch matrix comprises a plurality of electromechanical switches.
In a similar technical field, Kaplan discloses an apparatus and method for high-speed determination of biolelectric electrode impedances (Abstract), wherein the programmable switch matrix comprises a plurality of electromechanical switches ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the electromechanical teachings of Kaplan into those of Kaemmerer and Lee in order to enable the changing of the electrical routes and electronic current flow in the circuits (Kaplan [0028]).

Regarding Claim 27, Kaemmerer and Lee fail to disclose wherein the programmable switch matrix comprises at least one of a double-pole switch or a single-throw switch.  
Kaplan discloses wherein the programmable switch matrix comprises at least one of a double-pole switch or a single-throw switch ([0028]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the electromechanical teachings of Kaplan into those of Kaemmerer and Lee in order to enable the changing of the electrical routes and electronic current flow in the circuits (Kaplan [0028]).

Regarding Claim 28, Kaemmerer and Lee fail to disclose wherein the programmable switch matrix comprises at least one of a field effect transistor or bipolar junction transistor.  
Kaplan discloses wherein the programmable switch matrix comprises at least one of a field effect transistor or bipolar junction transistor ([0028]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the electromechanical teachings of Kaplan into those of Kaemmerer and Lee in order to enable the changing of the electrical routes and electronic current flow in the circuits (Kaplan [0028]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791